| Llntecl states Dysinet Coued
| os astern Distrte af Yenmes se

At - Knexy pLe.

 

| Phinties,

 

A ine Deed \ 1

 

 

 

 

 

 

 

 

 

 

 

 

 

ice ee
De ferubart Co ae
| co eo _ i Ti
~ ©

 

Nistificetin ne te the Coucde Caote Planher
— ORV a Sra = and Vea Bones Fen Slo oo

 

 

 

cequali ie Jer Wenwiasts MO fre cowtss renee Mos 252]

 

Ve Planet, Regt a. Pryde |S nettLyine the
CG gucsh frat emergency SU FU twas_paorPorrvect

 

Ow plenniik? OV. “Tondaru. we bez], Plante.

 

 

Rieaina, Onde u Les bee! tardor ine icatk conts oe/
13 experrera, Slemer pechormences Placnte i

tle Mredi€os tare wt this Lima, Vlaih dF,

Rreg tine Drvstal/ (5 S45'// trying fe Go Arwerc
wt the bry aj date a¥# “Tire Z, 202; [Lo dvatey
ask the Courts for bnelenstard dg ot
reasons 1 Slow pesp inse Yo Send ever Sih hits,
W Aith Ll be sent i a finely prettes~ bere
Mag Zo2i, Plaind ef Ask of hei = cate On Lore
|, Ze21 fer full cons teretiv7 of fhe Court to
Teace.cilew 9s met extensone? re. Pil otweds

ad

 

Case 41 bey-JohoLURGBCE Bbtunlent ra Filed oworfan “PAE 1 GP BdgeisriPssd
CectiPreate of SSrwit ©

 

 

lL Cert that a. Pru emd exkaat copy o ok the,

 

Pore gem g bres. base es Ser¥icd Upon cle fendant Fog tas

 

 

 

Bani? co un sel bel oc tt id owl This 1 5& eley SS ay
Apr 2021 Via the Unite | bastel Seryre/ 2r-S/
Heroes fax, ee bits¢- Claes (20 Sb 2ge Pic pase,

 

Melody MeApail Ly

Butte SLE |

de Le Fo plac —— Sui FOO |

Memphis, Tinhesiwe Ze? pre 52, Resjune Doita
(401 6%d~ 7120) fax
Counsel tor Defeerclevrl Regeonis Bole

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
|
|
i
|

#)
iT

Case 3:18-cv-00102-JRG-DCP Document 70 Filed 04/01/21 Page 2of5 PagelD #: 531
ef
Fed =<:
Office
Date 3(30 rez:

 

 

 

 

PUL APR - |

 

Fax Cover Sheet

Number of pages 3 (including cover page}

jc.

 

 

 

To: From:

Name Mp lodg We Anchdly Name Peg Ned Dar hed
Company Company

Telephone Telephone

rx 90/ - 680-7Z0/

Comments

 

 

 

 

 

EA

90363"00711
Fax « Local Send

fedex.com 1800GoredEx 1800,463.3339

21 Fock. All rights vexarved, Products. services nad houra very by tovatian, 516, 0POL002

nu

 

 

I

Fax - Domestic Sand

 

AEA A

90363 °00720'N3
Fax - International Send

OOt774SPM

 

 

daVaNvLS
AQ

eG

9S -@8 -@@
1Bc2089 T@6T
GSp-e@l GE/EG

3dOW

1nsay

(9) FoVd
NOTLYVaNG
SWVN 4 "ON XVd
AWIL ‘SLvd

 

SISZEPCAMPTEESN = #° ASS
» Tal
: Md
: AWN
3P:8T Téac/BE/E@ = AWIL

 

 

d OS Ment 2a FR oT S Taya,

 

ge 30f5 PagelD #: 532

 

Case 3:18-cv-00102-JRG-DC 8 AO)

aot

 
Regine, Distt tl NE ‘a ons “Ranle) Us Disterct Cour | FasterN
District of Tennessee ) SYb-cu-)07

Taihttorntess Mel ody MeAnalluy this leer 12 6% Pespon:
+e Your leliee bo Cit bein Marel, 2.6) 2.0 a , thts letter
arr iipect aa my hoyre by Fed Gx. on March 25) 2a,

—,

Lam jatormmn you orcthe dete ls as*why T have,
heen Unable ta do any Work. On my Ca se, Pes Wow ore
Wwe aware Llores bliindsiclact My previous Addocnw wh
Juste lef abrupt Wd hy NO Warning: TT de styce PRL
steve kg Inswe?e | UNG PECTES OC PStywmap \uolyvent
by Reatonrs Bonk TE did He best thek Tootd UAt | Yrey healt

Degan Soo Fail me anch TL wes forced Into 2 rredice!
Procecltace / Surgels) ary Jan. 2%), Ze 21, b am SH
fetoverin ge 1 newer pecerec) & lee , w card | a Mmolow

Or anythin tQom Ke dignrs “Ranks Pres RHor megs ) Mckehey
© =~ . 8

Po ly. + > pologize iF TC have been a litte. delayed ,
aye pp OES THe newt Hu < Zz Rnecs theif quit andl yor
cea MRO BHor ne Pag “T Newer Sent You ony th >
Pin, reesoneng 1SHad yous Gaye a tenant Ng
PEAY. Ty sacra YOU Bare on c Blnexey
Ee wi my rm the Cour ond ‘ | | ]) Yess
 bndirstiend, I’am askin, i aw Na Et Me Ee eens
oO 3 f Loy e orp FO > idk Yre a ULLRS
one Yow oh celal ks and (Ff ioc ould we ete ma ah.
Lome ee WML +o Cail yor Sd Wwe da alo 2" prelra) oyele,.»3¢

~ he Week Ta ‘ ;
rf my DEAL Y LAGGY GOLOS ING LEP *Dodamnehb7asmighi pave Ibe" seRgAd of Sp MagelD¢s 583 (aos

. Yas LCcal Co * Ay , a ; \ Mei i . buh so
US ANAL Teh SHU cam ME Al Condibont. Thane alse tried tose, "| ws motte
From Atlanta Interventional Institute 17709532602 3/30/2021 13:27:26 PDT Page 2 of 2

\e
oC ATLANTA
Ny FIBROID CENTER “1

   

03/30/2021

 

Re: REGINA DRISKILL
D.O.B.: 09/27/1967

REGINA DRISKILL was seen In our office by DR. JOHN LIPMAN.
Type of Injury/IlIness:

Office Procedure on 01/28/2021

Please call our office with any questions at (770) 953-2600.

Sincerely,

 

JOHN LIPMAN
3670 HIGHLANDS PARKWAY SE
SMYRNA, GA 30082-5184

Case 3:18-cv-00102-JRG-DCP Document 70 Filed 04/01/21 Page 5of5 PagelD #: 534
